ATTACHMENT TO ADVISORY ACTION

Applicant’s amendment and response received on 5/4/21 has been entered. Claims 2-3 have been canceled. Claims 1, and 4-9 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 102

The rejection of claims 1-2, and 4-9 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20170306307 (10/26/17), hereafter referred to as Zhang et al., with an effective filing date of 12/24/14, is withdrawn in view of applicant’s cancellation of claim 2 and amendment to claim 1 which limits the Cas9 fusion polypeptide to one having the sequence of SEQ ID NO:2. 

The rejection of claims 1-2 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20190249230 (2019), hereafter referred to as Pederson et al., with an effective filing date of 9/2/15, is withdrawn in view of applicant’s cancellation of claim 2 and amendment to claim 1 which limits the Cas9 fusion polypeptide to one having the sequence of SEQ ID NO:2. 

The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0356867 (Dec. 4, 2014), hereafter referred to as Peter et al., is withdrawn in view of applicant’s cancellation of claim 2 and amendment to claim 1 which limits the Cas9 fusion polypeptide to one having the sequence of SEQ ID NO:2. 

					Allowed Claims

Claims 1 and 4-9 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  the claims have been amended to recite a Cas9 fusion polypeptide having the sequence of SEQ ID NO:2. The prior art of record does not teach SEQ ID NO:2. Further, the prior art of record does not reasonably suggest SEQ ID NO:2. SEQ ID NO:2 appears to comprise a full length Cas9 protein sequence known in the art and used in various fusion protein- see for example US20180187172A1 which discloses SEQ ID NOS: 58-60 all of which comprise Cas9 fusion proteins with 100% identity to the first 1380 amino acids of SEQ ID NO:2. However, while the sequence of the 182 amino acid SNAP-tag was likewise known in the prior art and was commercially available at the time of filing in a plasmid useful for making fusion protein with SNAP-tag- see for example NEB pSNAPf plasmid, applicant’s SEQ ID NO:2 consists of 1574 amino acids and appears to include at least 12 amino acids which are not part of either the Cas9 or SNAP-tag portions of the fusion protein. Thus, while the Cas9 and SNAP-tag protein elements were known in the prior art and the art cited in the 102 rejections of record provide motivation to make a fusion protein comprising Cas9 and SNAP-tag, the prior art of record does not appear to teach or suggest the exact sequence of a Cas9-SNAP-tag fusion protein as set forth in SEQ ID NO:2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633